 



Exhibit 10.3
FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 30, 2006, by and between RENAISSANCE LEARNING, INC., a Wisconsin
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 1, 2003, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 1.1(a) is hereby amended by deleting “May 31, 2007” as the last
day on which bank will make advances under the Line of Credit, and by
substituting for said date “May31, 2008,” with such change to be effective upon
the execution and delivery to Bank of a promissory note dated as of June 30,
2006 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant of the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.
     2. Section 4.9 (a) is hereby deleted in its entirety, and the following
substituted therefore:
         “SECTION 4.9. (a) Total liabilities divided by Tangible Net Worth not
greater than 1.25 to 1.0, measured as of the end of each fiscal quarter, with
“Total Liabilities” defined as the aggregate of current liabilities and
non-current liabilities less subordinated debt, and with “Tangible Net Worth”
defined as the aggregate of total stockholders’ equity plus subordinated debt
less any intangible assets.”
     3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     4. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                 
 
                            WELLS FARGO BANK, RENAISSANCE LEARNING, INC.      
NATIONAL ASSOCIATION
 
               
By:
  /s/ Mary Minch       By: /s/ Daniel Frazier    
 
               
Title:
  Chief financial Officer       Title: Vice President    

 